Citation Nr: 1033526	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  02-14 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1945 to December 
1946.

This matter comes before the Board of Veterans' Appeals (Board) 
by order of the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") on April 1, 2009, which 
vacated a March 2007 Board decision and remanded the case for 
additional development.  The issue initially arose from a June 
2002 rating decision by the Roanoke, Virginia, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Board 
reopened and remanded the issue on appeal in a January 2006 
decision.

In October 2009, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued the 
denial of the Veteran's claim (as reflected in a June 2010 
supplemental statement of the case (SSOC)) and returned this 
matter to the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), found that the VCAA notice requirements applied to 
all elements of a claim.  Records show the Veteran was provided 
VCAA notice by correspondence dated in February 2004, May 2006, 
June 2006, and November 2009.

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. § 
3.159.  A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes that 
the veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court 
has held the types of evidence that "indicate" that a current 
disability "may be associated" with military service include 
credible evidence of continuity and symptomatology such as pain 
or other symptoms capable of lay observation.  See McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

In an April 2009 order, the Court found the Board failed to 
provide adequate reasons and bases in finding the Veteran had not 
shown good cause for failing to report for a VA examination and 
erred in determining that VA had complied with its duty to 
assist.  The record included a medical statement indicating the 
Veteran was unable to travel for an examination due to medication 
which had an unfortunate side effect of causing uncontrollable 
bowel movements.  

In April 2010, the AMC received a letter sent to the Veteran 
informing him that a VA examination would be scheduled.  The 
Veteran annotated the letter and indicated he would like to 
transfer the VA examination to York, PA.  The Board notes that 
the VA has a York VA Outpatient Clinic.  

In a letter dated in May 2010, the Veteran again stated that he 
could not make it to the Lebanon VAMC. 

In a June 2010 report of contact, the Veteran stated he was not 
willing to go to Lebanon VAMC as it was too far to travel, and 
that he would not go to the Baltimore VAMC due to the high rate 
of crime. 

The October 2009 Board remand clearly notes "Appropriate efforts 
should be made to accommodate any reasonable request for an 
alternative site examination."  As the Veteran has requested an 
examination at an alternative VA facility, here the VA has a York 
VA Outpatient Clinic, the RO should inquire whether the York VA 
Outpatient Clinic has a psychiatrist or psychologist able to 
perform a VA examination.  

The April 2009 Court memorandum decision states that the VA must 
attempt to get the Veteran's 1951 hospitalization records from 
Perry Point Medical Center, and if determined unavailable, the 
Veteran must be notified of (i) the identity of the records VA 
was unable to obtain; (ii) an explanation of the efforts VA made 
to obtain the records; (iii) a description of any further action 
VA will take regarding the claim, including, but not limited to 
notice that VA will decide the claim based on the evidence of 
record unless the claimant submits the records VA was unable to 
obtain; and, (iv) a notice that the claimant is ultimately 
responsible for providing the evidence.  A January 2010 response 
from the Perry Point VAMC indicates that retired logs were 
checked and nothing was found.  A notice to the Veteran compliant 
with the Court's order is not included in the file.  

A letter dated in November 2009 from the Roxbury Treatment Center 
indicates the Veteran was hospitalized from August 20, 2009 to 
August 28, 2009.  An undated letter from the Veteran reports he 
was hospitalized at the Oak Hill Nursing and Rehabilitation 
Center from March 11, 2008 to May 7, 2008.  Consequently, any 
outstanding psychiatric treatment records should also be obtained 
and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, that 
treated the Veteran for his psychiatric 
disability since service.  Of particular 
interest are any available records 
associated with his periods of 
hospitalization from March 11, 2008 to May 
7, 2008 at the Oak Hill Nursing and 
Rehabilitation Center, and from August 20, 
2009 to August 28, 2009 at the Roxbury 
Treatment Center.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in the 
file.  

If the AMC/RO cannot obtain records 
identified by the Veteran, a notation 
to that effect should be inserted in 
the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard in 
compliance with the Court's memorandum 
decision, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.

2.  The Veteran should be informed that 
pursuant to a January 12, 2010 response from 
the Perry Point VA Medical Center, medical 
records dated from November 7, 1951 to 
December 28, 1951 are not available.  The 
AMC/RO should advise the Veteran that he has 
the opportunity to obtain and submit those 
records for VA review if he so desires. 

3.  The RO should inquire whether the York 
Pennsylvania VA outpatient Clinic has a 
psychiatrist or psychologist available to 
conduct a VA mental disorders examination.  
If one is not available, and since the 
Veteran has refused examination at other 
available VA facilities located about an 
hour from his home, then the RO should 
request an opinion from a VA psychologist 
or psychiatrist as to whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that the 
Veteran has an acquired psychiatric 
disorder that was incurred or aggravated 
during active service.   

If a psychiatrist or psychologist is 
available at the York VA Outpatient 
Clinic, the Veteran should be scheduled 
for a VA mental disorders examination by a 
psychologist or psychiatrist at that 
facility for an opinion as to whether 
there is at least a 50 percent probability 
or greater (at least as likely as not) 
that the Veteran has an acquired 
psychiatric disorder that was incurred or 
aggravated during active service.  The 
examination must be conducted following 
the protocol in VA's Disability 
Examination Worksheet for Mental Disorders 
(Except Initial PTSD and Eating Disorders) 
(revised May 1, 2007).  Any opinion 
provided should be reconciled with the 
various psychiatric findings noted in 
service treatment records and post-service 
VA and private examination and treatment 
reports.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.

Opinions should be provided based on the 
results of examination (if conducted), a 
review of the medical evidence of record 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

